    Case: 7:20-cv-00006-DLB Doc #: 33 Filed: 09/09/21 Page: 1 of 21 - Page ID#: 326




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION
                                   AT PIKEVILLE

CIVIL ACTION NO. 20-6-DLB

JOHN CECIL                                                                           PLAINTIFF


v.                         MEMORANDUM OPINION & ORDER


KENTUCKY COMMUNITY &
TECHNICAL COLLEGE SYSTEM, et al.                                                DEFENDANTS

                         * *   * *    * *   * *       * *   * *   * *   * *
         This matter is before the Court on Defendants Kentucky Community & Technical

College System, Sherry Zylka, and John Roes 1 through 5’s Motion to Dismiss for Failure

to State a Claim. (Doc. # 25). The Motion has been fully briefed, (Docs. # 30 and 31),

and is now ripe for the Court’s review. For the reasons set forth herein, the Motion is

granted.

I.       FACTUAL AND PROCEDURAL BACKGROUND

         Plaintiff John Cecil1 requests declaratory and injunctive relief against Defendants

Kentucky Community & Technical College System (“KCTCS”), Big Sandy Community &

Technical College (“BSCTS”), Dr. Sherry Zylka and John Roes 1 through 5,2 for damages

arising out of the termination of his employment at the Big Sandy Campus of KCTCS due


1      Plaintiff originally filed his Complaint under the pseudonym John Doe, (Doc. # 1), along
with a Motion for Permission to Proceed under Pseudonym, (Doc. # 3), which was denied by this
Court on January 30, 2020, (Doc. # 8). As a result, the action is now styled with Plaintiff’s full
name.
2        As mentioned above, supra n.1, John Cecil originally proceeded as John Doe, and
therefore named the unknown Defendants John Roe 1 through 5. (See Doc. # 1). For purposes
of clarity, the Court will continue to refer to these Defendants as John Roes 1 through 5 although
they are renamed John Does 1 through 5 in Cecil’s First Amended Complaint. (See Doc. # 11).

                                                  1
    Case: 7:20-cv-00006-DLB Doc #: 33 Filed: 09/09/21 Page: 2 of 21 - Page ID#: 327




to allegations of sexual harassment.3 (Doc. # 11 ¶ 1). Plaintiff asserts a number of claims

against Defendants: (I) violation of the Due Process Clause of the 14th Amendment, (II)

deliberate indifference, (III) discrimination in violation of Title IX of the Civil Rights Act,

(IV) breach of contract, (V) employment discrimination in violation of Title VII of the Civil

Rights Act and the Kentucky Civil Rights Act, (VI) breach of common law duty of

fundamental fairness, (VII) negligence, (VIII) intentional infliction of emotional distress,

and (IX and X) two counts seeking declaratory judgment for his reinstatement,

expungement of his employee record, and for amendment of KCTCS policies on

allegations of sexual misconduct. (Id. at ¶¶ 28-105). Defendants move to dismiss each

of these claims. (Doc. # 25).

         On or about June 16, 2018, Plaintiff Cecil entered into a contract (“the contract”)

renewing his position as a faculty member in the psychology department at BSCTS for

the 2018-2019 academic year. (Id. ¶ 9). On or about September 21, 2018, he received

a letter from Dr. Sherry Zylka that he “may have violated KCTCS’s Harassment Free

Workplace and Sexual Misconduct Policies.” (Id. ¶ 10). The letter informed Cecil that he

would be placed on paid administrative leave, and further indicated that he would be

placed on unpaid leave if he did not make himself available during the investigation

process. (Id.). After receiving the letter, Cecil was informed by phone that he was

required to submit to an interview. (Id. ¶ 11). During the phone conversation, Cecil


3       Plaintiff’s Complaint lists all of the above-mentioned Defendants. (Doc. # 9 at 1).
However, Plaintiff only issued summons to KCTCS, BSCTS, and Zylka. (Doc. # 24). Plaintiff,
although ordered to Show Cause, (Doc. # 32), failed to illustrate why Defendants John Roes 1
through 5 should not be dismissed for failure to prosecute under Federal Rule of Civil Procedure
4(m). Further, as pointed out by Defendants, because BSCTS has no independent legal
existence outside of KCTCS, BSCTS is not a proper party to this action, and is dismissed. See
Ky. Rev. Stat. §§ 164.580, 164.591 (KRS § 164.580 establishes KCTCS, and KRS § 164.591
indicates where the locations of KCTCS will be established) (emphasis added); (Doc. # 25).

                                               2
 Case: 7:20-cv-00006-DLB Doc #: 33 Filed: 09/09/21 Page: 3 of 21 - Page ID#: 328




requested what specific allegations were being made against him, but was told this

information would not be provided over the phone and “you’ll see from the questions we

ask.” (Id.). The interview subsequently occurred on October 4, 2018, and Cecil was not

advised of the nature of the allegations prior to answering questions from the interviewers.

(Id. ¶ 12). Following the interview, on or about November 8, 2018, the investigative report

was completed, and on November 28, 2018, Cecil received a “Pre-Termination

Notice/Pre-Termination Hearing Invitation” advising him that KCTCS intended to

terminate his employment due to his violation of KCTCS polies. (Id. ¶¶ 14-15). Namely,

the document stated that Cecil had “made students uncomfortable when, on multiple

occasions, [Plaintiff] touched them in an unwanted manner and commented on their

appearance.” (Id.). A pre-termination hearing was set for December 4, 2021, in which

Cecil participated by telephone with legal counsel present. (Id. ¶ 15-16). Cecil requested

time to provide additional evidence to Dr. Zylka prior to a final determination and was able

to provide such information to Zylka. (Id. ¶¶ 17, 19). On or about December 10, 2018,

Cecil received a copy of the investigative report which was supplemented with additional

specific information about his misconduct, including that he had made inappropriate

comments and touched two students in ways that made them uncomfortable. (Id. ¶ 18).

Cecil’s employment was terminated by KCTCS on December 20, 2018. (Id. ¶ 20).

II.    ANALYSIS

       A.     Standard of Review

       Granting a motion to dismiss is appropriate if a plaintiff fails “to state a claim upon

which relief can be granted.” Fed. R. Civ. P. 12(b)(6). Further, “to survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a



                                              3
 Case: 7:20-cv-00006-DLB Doc #: 33 Filed: 09/09/21 Page: 4 of 21 - Page ID#: 329




claim for relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In order to have “facial

plausibility,” the plaintiff must “plead[] factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.”         (Id.)

(quoting Twombly, 550 U.S. at 556). In evaluating a motion to dismiss, a court should

“construe the complaint in the light most favorable to the plaintiff” and “accept all well-

pleaded factual allegations as true.” Hill v. Snyder, 878 F.3d 193, 203 (6th Cir. 2017)

(citing Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 570). However, “mere conclusory

statements, do not suffice” and legal conclusions “must be supported by factual

allegations.” Iqbal, 556 U.S. at 678-79.

       B.     Applicability of the Eleventh Amendment

       The Eleventh Amendment to the United States Constitution provides that:

       The Judicial Power of the United States shall not be construed to extend to
       any suit in law or equity, commenced or prosecuted against one of the
       United States by Citizens of another State, or by Citizens or Subjects of any
       Foreign State.
U.S. Const. amend. XI. Although suits against a state by one of its own citizens are not

directly addressed by the amendment, “unassailable case law has interpreted the

amendment in such a way to close that gap.” Barton v. Summers, 293 F.3d 944, 948 (6th

Cir. 2002). Because of this interpretation, states are generally “immune from private suit

in both federal and state courts.” Id.

       This immunity extends to arms of the state. In re Ohio Execution Protocol Litig.,

709 F. App’x 779, 782 (6th Cir. 2017). Both federal courts within the Sixth Circuit and

Kentucky state courts have held that KCTCS is an agency of the Kentucky state

government. See McCollum v. Owensboro Cmty. & Tech. Coll., No. 4:09-CV-121, 2010


                                             4
 Case: 7:20-cv-00006-DLB Doc #: 33 Filed: 09/09/21 Page: 5 of 21 - Page ID#: 330




WL 1742379, at *2 (W.D. Ky. April 29, 2010); Benton v. Ky. Cmty. & Tech. Coll., No. 5:14-

CV-42, 2014 WL 4388255, at *2 (E.D. Ky. Sept. 4, 2014); Robinson v. Ky. Cmty. & Tech.

Coll., No. 2014-CA-659, 2015 WL 5656312, at *1 (Ky. Ct. App. Sept. 25, 2015). Thus, all

of Plaintiff’s claims against KCTCS are barred.

       Similarly, Cecil’s claims against Dr. Zylka and John Roes 1 through 5 (“the

individual Defendants”), in their official capacities, are barred, excluding those that seek

prospective injunctive relief. The Eleventh Amendment bars suits against state officers

in their official capacities, but as Plaintiff points out, does not prevent “a federal court from

issuing an injunction ordering prospective relief against a state official in order to prevent

future constitutional violations.” Barton, 293 F.3d at 948 (emphasis added); (Doc. # 30 at

8).

       The exception for prospective injunctive relief originated in Ex parte Young, 209

U..S. 123, 155-56, where the Supreme Court determined that officers of the state “who

threaten and are about to commence proceedings . . . to enforce against parties affected

an unconstitutional act” may be enjoined from doing so by a federal court. The Sixth

Circuit has interpreted this doctrine to mean that “the claim must seek prospective relief

to end a continuing violation of federal law.” Russell v. Lundergan-Grimes, 784 F.3d

1037, 1047 (6th Cir. 2015) (emphasis added). Therefore, if there is no ongoing violation

of federal law, the Ex parte Young exception does not apply. However, the exception

“does not allow an award for monetary relief that is the practical equivalent of money

damages, even if this relief is characterized as equitable.” MacDonald v. Village of

Northport, Mich., 164 F.3d 964, 971 (6th Cir. 1999).




                                               5
 Case: 7:20-cv-00006-DLB Doc #: 33 Filed: 09/09/21 Page: 6 of 21 - Page ID#: 331




       As explained in Barton, even if Ex parte Young’s requirements are met by “naming

officials (rather than the state) as defendants, and seeking injunctive relief, relief should

not be granted if ‘the relief is tantamount to an award of damages for a past violation of

federal law, even though styled as something else.’” 293 F.3d at 949 (quoting Papasan,

478 U.S. at 278). In Barton, the Sixth Circuit determined that even though the plaintiffs

framed their suit as one for prospective injunctive relief, it was a disguised attempt to

recover money damages from states, and was thus barred by the Eleventh Amendment.

Id. at 949-51. While the court specifically discussed retroactive monetary relief, it also

stated that “the Supreme Court and [the Sixth Circuit] does not bar only retroactive

monetary relief, but rather all retroactive relief.” S & M Brands, Inc. v. Cooper, 527 F.3d

500, 509 (6th Cir. 2008) (emphasis in original).

       Here, Defendants similarly argue that Cecil is attempting to disguise his request

for retrospective injunction relief as one for prospective injunctive relief. (Doc. # 31 at 2).

A cursory look at Cecil’s amended Complaint confirms that his suit is largely one for

retrospective relief. Each of the counts asserted in Cecil’s amended Complaint discuss

past actions taken by KCTCS, Dr. Zylka, and John Roes 1 through 5, which allegedly

violated Plaintiff’s rights. See, e.g., (Doc. # 11 ¶ 43) (“Defendants failed to provide Plaintiff

with the basic due process protections that Defendants [are] required to provide

employees accused of sexual misconduct”); (Id. ¶ 64) (“Plaintiff was subjected to an

erroneous outcome by Defendants with respect to the investigation and discipline issued

against him in this matter, in violation of Title IX”); (Id. ¶ 76) (“Defendants breached the

Contract by terminating Plaintiff’s employment and failing to be bound by the policies and




                                               6
 Case: 7:20-cv-00006-DLB Doc #: 33 Filed: 09/09/21 Page: 7 of 21 - Page ID#: 332




procedures expressly set forth in the Contract”). Further, most of the relief requested is

not prospective in nature. For example, Plaintiff requests that the court

       [D]eclare that: (i) the outcome and findings made by Defendants relating to
       allegations set forth by his accuser(s) be reversed; (ii) Plaintiff’s reputation
       be restored; (iii) Plaintiff’s disciplinary record be expunged or sealed; (iv)
       any record of Plaintiff’s termination from Big Sandy and/or KCTCS be
       removed from his personnel file; (v) any record of his accuser(s)’ complaint
       against Plaintiff be permanently destroyed; (vi) Plaintiff by reinstated to the
       position as a faculty member at Big Sandy; (vii) KCTCS’s rules, regulations,
       and guidelines relating to the adjudication of allegations of sexual
       misconduct are unconstitutional as applied.
(Id. ¶ 100). Many of these requests ask the Court to redress actions that have already

occurred. Any attempt by Plaintiff to re-frame his suit as one only concerned with

prospective injunctive relief in his Response to the Motion to Dismiss is disingenuous. To

the extent that Plaintiff attempts to enjoin KCTCS from enforcing Title IX rules,

regulations, and guidelines “as applied,” he is again requesting retrospective relief, as his

request is based on how those rules, regulations, and guidelines were applied to him

specifically, instead of mounting a facial challenge to their broader constitutionality.

       However, Plaintiff makes a single request that falls under the category of

prospective relief—reinstatement of his professor position at Big Sandy. “[C]laims for

reinstatement are prospective in nature and appropriate subjects for Ex parte Young

actions.” Carten v. Kent State Univ., 282 F.3d 391, 396 (6th Cir. 2002). Determining

whether Ex parte Young applies “does not involve an analysis of the merits of a plaintiff’s

claims.”   Dubuc v. Mich. Bd. of Law Exam’rs, 342 F.3d 610, 616 (6th Cir. 2003).

Therefore, the Eleventh Amendment bars all of Cecil’s claims against KCTCS, but not his

claim for reinstatement leveled against Dr. Zylka and John Roes 1 through 5 in their

official capacities.



                                              7
 Case: 7:20-cv-00006-DLB Doc #: 33 Filed: 09/09/21 Page: 8 of 21 - Page ID#: 333




        C.    Official Capacity Claims Against Dr. Zylka and John Roes 1 through 5

        Although the Eleventh Amendment does not bar Cecil’s claim for reinstatement

against Dr. Zylka and John Roes 1 through 5, he has otherwise failed to state a claim

upon which relief can be granted. It is unclear precisely what causes of action Cecil brings

as a means of achieving reinstatement, but it appears that he asserts the following claims

for injunctive relief against the individual Defendants in their official capacities: (1)

violation of the Fourteenth Amendment Due Process Clause, (2) deliberate indifference

to violations of his constitutional rights, (3) discrimination in violation of Title IX, and (4)

discrimination in violation of Title VII of the Civil Rights Act and the Kentucky Human

Rights Act. (Doc. # 30 at 8, 15, 17, and 19). Each of these claims will be discussed in

turn.

              1.      Claim under 42 U.S.C. § 1983

        Cecil alleges that the individual Defendants violated the Due Process Clause of

the Fourteenth Amendment, and brings suit under 42 U.S.C. §§ 1983, 1985, and 1988 to

redress this injury. (Doc. # 11 ¶¶ 28-47). Plaintiff’s claims under the Due Process Clause

through § 1983 fails because while his position as a non-tenured professor at KCTCS

may be properly considered a property interest, § 1983 is not the proper avenue to

redress his injury.

        The Due Process Clause of the Fourteenth Amendment prohibits a State from

“depriv[ing] any person of life, liberty, or property, without due process of law.” U.S.

CONST. amend. XIV. Title 42 U.S.C. § 1983 provides plaintiffs an avenue to vindicate a

violation of federal rights, including those conferred by the Due Process Clause of the

Fourteenth Amendment. See Harris v. City of Akron, 20 F.3d 1396, 1401 (6th Cir. 1994).



                                               8
 Case: 7:20-cv-00006-DLB Doc #: 33 Filed: 09/09/21 Page: 9 of 21 - Page ID#: 334




The statute provides that “every person who, under color of any statute . . . subjects . . .

any citizen of the United States . . . to the deprivation of any rights, privileges, or

immunities secured by the Constitution and laws, shall be liable to the party injured in an

action at law.” 42 U.S.C. § 1983. Section 1983 “creates no substantive rights, but merely

provides remedies for deprivations of rights established elsewhere.” Flint ex rel. Flint v.

Ky. Dep’t of Corr., 270 F.3d 340, 351 (6th Cir. 2001).

         To maintain a § 1983 action based on a violation of procedural due process, Cecil

must show he has a legitimate claim of entitlement to a property interest—here, his

employment with KCTCS. R.S.W.W., Inc. v. City of Keego Harbor, 397 F.3d 427, 435

(6th Cir. 2005). “In the context of university employment, the Supreme Court has held

that ‘rules and understandings, promulgated and fostered by state officials’ can form the

foundation of a protected property interest.” Gunasekera v. Irwin, 551 F.3d 461, 467 (6th

Cir. 2009) (quoting Perry v. Sindermann, 408 U.S. 593, 602-03 (1972)). A property

interest’s “dimensions are defined by existing rules or understandings that stem from an

independent source such as state law.” Bd. of Regents of State Colls. v. Roth, 408 U.S.

564, 577 (1972). The Sixth Circuit has determined that there is no “property interest in

the receipt of a benefit when the state’s decision to award or withhold the benefit is wholly

discretionary,” and therefore a plaintiff “must point to some policy, law, or mutually explicit

understanding that both confers the benefits and limits the discretion of the [State] to

rescind the benefit.” Med. Corp., Inc. v. City of Lima, 296 F.3d 404, 409-410 (6th Cir.

2002).

         Here, Plaintiff Cecil asserts that “[u]nder both federal and state law, [he] had a

constitutionally protected property and liberty interest in his employment with KCTCS.”



                                              9
Case: 7:20-cv-00006-DLB Doc #: 33 Filed: 09/09/21 Page: 10 of 21 - Page ID#: 335




(Doc. # 11 ¶ 35). In his Response to Defendants’ Motion to Dismiss, he clarifies that he

had “a property interest in performing the remainder of his contract” as he was contracted

to work for KCTCS for the entire academic year, and instead was terminated prior to the

end of his contract. (Doc. # 30 at 10). However, unfortunately for Cecil, under Sixth

Circuit precedent, “[w]hen a person is hired for a fixed period of time . . . and that person

is dismissed prematurely, no federal cause of action lies under section 1983 to redress

what is best characterized as an ordinary breach of contract.” Ramsey v. Bd. of Educ.,

844 F.2d 1268, 1273 (6th Cir. 1988). As explained in Ramsey:

       [A] nontenured employee’s property interest in continued employment is
       created and defined by the employee’s contract. The employee has a
       property interest for the duration of the employment contract, but the
       deprivation of that finite interest can be compensated adequately by an
       ordinary breach of contract action.
Id. at 1274. See also Sharp v. Lindsey, 285 F.3d 479, 487-89 (6th Cir. 2002) (holding

that although an employee had a property interest in his employment, because it was

governed by an employment contract, requiring him to file a breach of contract suit to

redress his injury “does no violence to the concept of due process of law”); Cf. Carroll v.

Knox Cnty. Bd. of Ed., Nos. 3:07-cv-345, 3:08-cv-73, 2010 WL 2507046, at *11 (E.D.

Tenn. June 17, 2010) (holding that where a “teacher has a fixed-term interest in the

supervisory position created solely by contract, Section 1983 does not provide an

appropriate remedy for the deprivation of such property interest” and instead, “the

appropriate remedy is to file a breach of contract claim under state law”).

       Cecil’s contract dispute with KCTCS could easily be resolved through an ordinary

contract action. It would not be difficult to calculate the finite amount KCTCS failed to pay

Cecil due to his contract termination, as the contract clearly provides that Cecil is to be

paid $3,028.33 per month, through June 30, 2019. (Doc. # 11-2). Therefore, because

                                             10
Case: 7:20-cv-00006-DLB Doc #: 33 Filed: 09/09/21 Page: 11 of 21 - Page ID#: 336




Cecil relies only on his contract with KCTCS to establish a protected property interest, his

injury cannot be redressed through § 1983 and instead must be redressed through an

ordinary contract action in state court.

       So far as Cecil alleges that he was deprived of a liberty interest, this claim is also

not well-taken. A “person’s reputation, good name, honor, and integrity are among the

liberty interests protected by the due process clause of the [F]ourteenth [A]mendment.”

Quinn v. Shirley, 293 F.3d 315, 319 (6th Cir. 2002). In order to establish that he was

deprived of a liberty interest, Cecil must show that KCTCS made stigmatizing statements

in conjunction with his termination that were made public. Id. at 320. Cecil makes no

such allegation to this effect in his Complaint. (See Doc. # 11).

       Therefore, the § 1983 claim asserted by Cecil against the individual Defendants in

their official capacities is not the proper vehicle through which to redress his alleged injury,

and is therefore dismissed.

       2.     Claim under 42 U.S.C. § 1985

       Cecil further brings a claim for violation of 42 U.S.C. § 1985, which prevents

persons from engaging in a conspiracy to interfere with civil rights. The claim is listed in

Count I of Cecil’s amended Complaint, (Doc. # 11 at 7), but Cecil sets forth no factual

allegations, or even conclusory statements, establishing a conspiracy between the

Defendants. For this reason, Cecil fails to plead sufficient factual allegations to state a

claim under § 1985. This claim is therefore dismissed against the individual Defendants

in any official or individual capacity.




                                              11
Case: 7:20-cv-00006-DLB Doc #: 33 Filed: 09/09/21 Page: 12 of 21 - Page ID#: 337




       3.     Claim under 42 U.S.C. § 1988

       Cecil additionally asserts a claim under 42 U.S.C. § 1988, which provides the Court

the power to grant fees in actions proceeding under § 1983 and § 1985, among others.

However, to succeed in alleging a claim under § 1988, a plaintiff must be the prevailing

party. 42 U.S.C. § 1988(b); Radvansky v. City of Olmsted Falls, 496 F.3d 609, 619 (6th

Cir. 2007) (noting that § 1988 “requires that a plaintiff receive at least some relief on the

merits of his claim before he can be said to prevail”). Because both Plaintiff’s § 1983

claim and § 1985 claim have been dismissed, he is unable to demonstrate that he is the

prevailing party in either a § 1983 or § 1985 action and therefore cannot recover fees

under § 1988. Thus, Plaintiff’s claim under § 1988 is dismissed.

              4.      Deliberate Indifference

       Next, Plaintiff asserts a deliberate indifference claim against KCTCS, Zylka, and

John Roes 1 through 5, alleging that Defendants were deliberately indifferent to the

violation of Cecil’s constitutional rights. (Doc. # 11 at 10). Confusingly, Plaintiff asserts

in his Response to Defendants’ Motion to Dismiss that “Defendant [] erred in construing

Count II as a Title IX – Deliberate Indifference claim as opposed to a § 1983 Deliberate

Indifference Claim.” (Doc. # 30 at 15). In support of this point, Plaintiff cites the deliberate

indifference standard in the context of failure-to-train claims and Eighth Amendment

violations.   (Id. at 15-16).   That standard requires that defendants “know[] of and

disregard[] and excessive risk to inmate health or safety.” Flint ex rel. Flint v. Ky. Dep’t

of Corrs., 270 F.3d 340, 352 (6th Cir. 2001). Plaintiff cites no support for his proposition

that this standard applies in the context in this case, and instead attempts to analogize

his claim to one under the Eighth Amendment, which prohibits the government from



                                              12
Case: 7:20-cv-00006-DLB Doc #: 33 Filed: 09/09/21 Page: 13 of 21 - Page ID#: 338




imposing cruel and unusual punishment. While there is a deliberate indifference cause

of action under § 1983 covering the health and safety of inmates or pre-trial detainees,

which can be brought under both the Eighth and Fourteenth Amendments, see Griffith v.

Franklin Cnty., 975 F.3d 554, 567 (6th Cir. 2020), this Court has found no authority which

broadens the scope of deliberate indifference to the extent requested by Plaintiff. It is not

the Court’s responsibility to develop a plaintiff’s assertions into cognizable claims,

especially where a plaintiff baselessly declares the existence of a cause of action without

precedential support. Therefore, Plaintiff’s deliberate indifference claim is dismissed.

               5.      Discrimination in Violation of Title IX

       Cecil further alleges that Dr. Zylka and John Roes 1 through 5 discriminated

against him in violation of Title IX, 20 U.S.C. § 1681, et seq., by “wrongfully subject[ing]”

him to a “disciplinary process marred by procedural flaws and sexual bias against males.”

(Doc. # 11 ¶ 62). Title IX provides that “[n]o person in the United States shall, on the

basis of sex, be excluded from participation in, be denied the benefits of, or be subjected

to discrimination under any education program or activity receiving federal financial

assistance.” 20 U.S.C § 1681(a). Plaintiff alleges an “erroneous outcome” claim, relying

on the decision in Doe v. Oberlin College, 963 F.3d 580, 586 (6th Cir. 2020). (Doc. # 11

¶ 64). Under this theory, a plaintiff must illustrate that “a university reached ‘an erroneous

outcome in a student’s disciplinary proceeding because of the student’s sex.’” Id. (quoting

Doe v. Baum, 903 F.3d 575, 585 (6th Cir. 2018)). Even assuming without deciding that

this same theory can be utilized by professors at universities that receive federal funds,

Cecil’s claim fails.




                                             13
Case: 7:20-cv-00006-DLB Doc #: 33 Filed: 09/09/21 Page: 14 of 21 - Page ID#: 339




       In order to state a cognizable erroneous outcome claim, “‘a plaintiff must plead

facts sufficient to (1) cast some articulable doubt on the accuracy of the disciplinary

proceeding’s outcome, and (2) demonstrate a particularized causal connection’ between

the flawed outcome and sex discrimination.” Id. The Court will assume without deciding

that Cecil has casted doubt on the disciplinary proceeding’s outcome due to his inability

to cross-examine his accusers, and therefore meets the first element of an erroneous

outcome claim. See Baum, 903 F.3d at 585-86.

       Cecil argues that his “specific allegations of multiple procedural regularities” or

“patterns of decision-making” are sufficient to raise a plausible inference of sex

discrimination under Oberlin. (Doc. # 30 at 17-18). However, unlike in Oberlin, where

the plaintiff showed that the college’s routine disciplinary policies were not applied in his

case, Cecil does not explain how KCTCS’s investigation or hearing into his conduct were

inconsistent with its stated policies and procedures. 963 F.3d at 586-87. Further, in

Oberlin, the Sixth Circuit also found that the hearing panel failed to account for Doe’s

accuser’s inconsistent statements, and that the College’s campus climate report reported

that in every single case where a hearing was held, the accused was found responsible

on at least one charge. Id. at 587. So far as Cecil is attempting to show that KCTCS’s

“patterns of decision-making” are discriminatory, his claim likewise fails. Unlike in Oberlin,

where the plaintiff pointed to the campus climate report to support his claim, Cecil’s

conclusory statements are entirely speculative.

       A more detailed look at the allegations in this case compared to those in Oberlin

reveals why Cecil’s claim is woefully deficient. Cecil’s amended Complaint points to no




                                             14
Case: 7:20-cv-00006-DLB Doc #: 33 Filed: 09/09/21 Page: 15 of 21 - Page ID#: 340




KCTCS policies that were inconsistently applied to him, and instead makes only

conclusory statements to support his Title IX claim. Namely, that:

       Plaintiff was wrongfully subjected to a KCTCS’ disciplinary process marred
       by procedural flaws and sexual bias against males.
       [I]n virtually all cases involving a Title IX complaint at KCTCS, the accused
       is male and the accusing students are female.
       KCTCS is susceptible to internal and external pressures including efforts by
       those who wish to change the so called “campus rape culture” at the
       expense of the individual rights of the accused male. KCTCS has embraced
       this view, which results in bias in the administration of the disciplinary
       process and destroys the presumption of innocence that Plaintiff and
       similarly situated males are entitled to.
       [M]ale students in sexual misconduct cases at KCTCS are discriminated
       against on the basis of their sex. Males are presumed guilty, forced to meet
       a burden of proof that is inconsistent with the College policies, and credibility
       determinations are made against males.
(Doc. # 11 ¶ 62, 63, 67, 72). Unfortunately for Cecil, “external pressure alone is not

enough to state a claim that the university acted with bias in this particular case.” Baum,

903 F.3d at 586. Instead, Cecil must provide “other circumstantial evidence of bias in

[his] specific proceeding.” Id. This standard is again replicated in Oberlin—"[w]hat Doe

must show here, rather, is simply that he alleged facts supporting an inference of sex bias

in his particular proceeding.” 963 F.4d at 586. None of Cecil’s allegations in his Title IX

claim are specific to him. In fact, almost all of his allegations discuss “males” and “male

students” with no particular connection to his disciplinary proceeding, or even procedures

used generally by KCTCS. As was noted in Iqbal, “mere conclusory statements, do not

suffice.” 556 U.S. at 678-79. Therefore, Cecil’s Title IX claim is dismissed.

              6.     Discrimination in Violation of Title VII and the Kentucky Human
                     Rights Act
       Title VII broadly prohibits employment discrimination based on a person’s race,

color, religion, sex, or national origin. 42 U.S.C. § 2000e-2(a)(1). Cecil’s amended


                                              15
Case: 7:20-cv-00006-DLB Doc #: 33 Filed: 09/09/21 Page: 16 of 21 - Page ID#: 341




Complaint alleges the elements of prima facie case of discrimination under Title VII by

asserting he was a member of a protected class, subject to an adverse employment

action, was qualified to maintain his position, and replaced by someone outside of the

protected class. See Tennial v. United Parcel Serv., Inc., 840 F.3d 292, 303 (6th Cir.

2016). Because the Kentucky Civil Rights Act (“KCRA”) mirrors Title VII, “discrimination

claims brought under the KCRA are analyzed the same way as those brought under Title

VII.” Beatty v. Frito-Lay, Inc., 429 F.Supp.3d 342, 347 (E.D. Ky. 2019) (citing Smith v.

Leggett Wire Co., 220 F.3d 752, 758 (6th Cir. 2000)). Therefore, if the claim under Title

VII fails, so does the claim under the KCRA.

       Unfortunately for Cecil, the substance of his Title VII and KCRA claim “offers

nothing but legal conclusions and a recital of the elements of a gender discrimination

claim.” Bargo v. Goodwill Indus. of Ky., Inc., 969 F.Supp.2d 819, 825 (E.D. Ky. 2013).

Instead of offering any factual basis to support his discrimination claim, Cecil simply states

that “Defendant[]s discriminated against Plaintiff due to his gender, in deciding to

terminate Plaintiff’s employment.” (Doc. # 11 ¶ 82). While a plaintiff “need not present

‘detailed factual allegations,’” he “must allege sufficient ‘factual content’ from which a

court, informed by its ‘judicial experience and common sense,’ could ‘draw the reasonable

inference’” that discrimination occurred. Keys v. Humana, Inc., 684 F.3d 605, 610 (6th

Cir. 2012) (quoting Iqbal, 556 U.S. at 678)). A complaint’s allegations must include more

than “threadbare recitals of a cause of action’s elements, supported by mere conclusory

statements.” Iqbal, 566 U.S. at 678.

       While Cecil attempts to correct his pleading mistake in his Response to

Defendants’ Motion to Dismiss by pointing out that he has “describe[d] a number of



                                             16
Case: 7:20-cv-00006-DLB Doc #: 33 Filed: 09/09/21 Page: 17 of 21 - Page ID#: 342




procedural irregularities during the investigation,” and that Defendants were under

significant pressure to comply with a 2011 Dear Colleague Letter from the Department of

Education, he does not establish how these conclusory allegations establish a plausible

inference of gender discrimination. (Doc. # 30 at 19-20). Because Plaintiff fails to create

any inference of a causal connection between his adverse employment action and

discrimination based on his gender, his Title VII and KCRA claims are dismissed.

       Accordingly, Plaintiffs only remaining claims are those for monetary damages

asserted against Dr. Zylka and John Roes 1 through 5 in their individual capacities.

       D.     Individual Capacity Claims

       In his brief opposing Defendants’ Motion to Dismiss, Plaintiff states that he brings

damage claims against Zylka and John Roes 1 through 5 in their individual capacities.

(Doc. # 30 at 9). Although the Eleventh Amendment prohibits official-capacity claims for

damages against state officials, Will v. Mich. Dep’t of State Police, 491 U.S. 58, 66 (1989);

Barton, 293 F.3d at 948, it does not prevent plaintiffs from asserting damages claims

against state officials in their individual capacity, Rodgers v. Banks, 344 F.3d 587, 594

(6th Cir. 2003). However, Cecil’s amended Complaint asserts no factual allegations

against Zylka or John Roes 1 through 5 in their individual capacities. In fact, his amended

Complaint states the opposite—“at all relevant times [the individual Defendants were]

employed and acting in the course of [their] employment.” (Doc. # 11 ¶ 8). This allegation

necessarily forecloses Cecil’s argument that his remaining claims are asserted against

the individual Defendants in their individual capacities.

       Cecil instead argues that he has named “Dr. Zylka and John [R]oes, as separate

and distinct defendants, and they are thus individually named.” (Doc. # 30 at 19). But, a



                                             17
Case: 7:20-cv-00006-DLB Doc #: 33 Filed: 09/09/21 Page: 18 of 21 - Page ID#: 343




reading of the amended Complaint does not make this clear. As discussed above, Cecil’s

amended Complaint alleges that at all times the individual Defendants were acting in their

official capacities and there are few if any context clues in the amended Complaint that

put the individual Defendants on notice that they were being sued individually. For

example, although Plaintiff states at the beginning of his amended Complaint that he is

seeking damages, his prayer for relief lists only injunctive relief and attorney’s fees. (Doc.

# 11 at 2, 18-19). Cecil ostensibly recognizes this flaw in his pleading as he requests

“leave to file his Second Amended Complaint to cure the perceived defect.”               (Id.).

However, in the nearly eleven months since Defendants filed their Motion to Dismiss,

Plaintiff has not moved the Court for leave to file a second amended Complaint.

        Even if Cecil appropriately re-styled his above claims against the individual

Defendants in their individual capacities, his claims would still not be able to proceed. For

example, there is no individual liability under: (1) Title IX, Bose v. Bea, 947 F.3d 983, 989

(6th Cir. 2020), or (2) Title VII or the Kentucky Civil Rights Act, Wathen v. Gen. Elec. Co.,

115 F.3d 400, 405 (6th Cir. 1997). Further, as to Plaintiff’s Due Process claim, as

determined above he cannot obtain injunctive relief against the individual Defendants in

either their official or individual capacity.

        E.     State-Law Claims

        Cecil also brings state-law claims against Zylka and John Roes 1 through 5 for: (1)

breach of contract, (2) breach of common law duty of fundamental fairness, (3)

negligence, and (4) intentional infliction of emotional distress. (Doc. # 11 ¶¶ 74-78, 84-

100).    Having dismissed Plaintiff’s federal claims, the Court declines to exercise

supplemental jurisdiction over Plaintiff’s state-law claims.



                                                18
Case: 7:20-cv-00006-DLB Doc #: 33 Filed: 09/09/21 Page: 19 of 21 - Page ID#: 344




        Under 28 U.S.C. § 1367, a district court may decline to exercise supplemental

jurisdiction over claims if it “has dismissed all claims over which it has original jurisdiction.”

Because of this, it is within the Court’s discretion to determine whether to adjudicate the

remaining claims. Brooks v. Rothe, 577 F.3d 701, 809 (6th Cir. 2009). Here, the Court

declines to exercise supplemental jurisdiction over Cecil’s remaining state law claims, and

therefore dismisses his claims against the individual Defendants in their individual

capacity due to a lack of subject-matter jurisdiction.

       F.      Declaratory Judgment

       Cecil’s last two counts alleged in his amended Complaint request a declaratory

judgment in his favor. (Doc. # 11 ¶¶ 96-105). Cecil requests pursuant to 28 U.S.C. §

2201 (the Declaratory Judgment Act) that the Court reverse the findings by KCTCS,

restore Cecil’s reputation, seal his disciplinary file, remove any record of his termination

from his personnel file, permanently destroy his accusers’ complaints, reinstate him as a

faculty member, and declare KCTCS regulations as to adjudication of sexual misconduct

unconstitutional as applied. (Id. ¶ 100). Cecil additionally requests that the Court declare

that he had a valid and enforceable employment contract with KCTCS. (Id. ¶ 102).

       The Declaratory Judgment Act (“the Act”) allows the Court “[i]n a case of actual

controversy within its jurisdiction” to “declare the rights and other legal relations of any

interested party seeking such declaration.” 28 U.S.C. § 2201(a). Whether to grant this

type of relief is discretionary. Aetna Cas. & Sur. Co. v. Sunshine Corp., 74 F.3d 685, 687

(6th Cir. 1996). However, in a similar fashion to the aforementioned law on immunity, a

request for a declaratory judgment may be barred by the Eleventh Amendment if the

requested relief is solely retroactive. Doe v. Cummins, 662 F. App’x 437, 444 (6th Cir.



                                               19
Case: 7:20-cv-00006-DLB Doc #: 33 Filed: 09/09/21 Page: 20 of 21 - Page ID#: 345




Dec. 6, 2016); Brown v. Strickland, No. 2:10-cv-166, 2010 WL 2629878, at *4 (S.D. Ohio

June 28, 2010) (“[A] declaratory judgment against state officials declaring that they

violated federal law in the past constitutes retrospective relief.”). But, retrospective relief

“is permitted when it is ancillary to a prospective injunction designed to remedy a

continuing violation of federal law.” Cummins, 662 F. App’x at 444; see also Banas v.

Dempsey, 742 F.2d 277, 288 (6th Cir. 1984) (“[t]o escape the bar of the Eleventh

Amendment, an order against state officials must be both ‘prospective’ and ancillary to a

Young injunction ordering state officials to comply with federal law.”).

       Unfortunately for Cecil, there is no continuing violation of federal law laid out in his

request for declaratory relief, except for the request for reinstatement. Regardless, Banas

bars him from seeking a declaratory judgment without the issuing of an ex Parte Young

injunction, which as discussed above, is not appropriate in this case. The nature of his

request underscores this point. All of the language used in Cecil’s declaratory judgment

counts is couched in past-tense. Even in his Response to Defendants’ Motion to Dismiss

Cecil makes clear that his request is for retrospective relief—“Cecil is requesting a

declaratory judgment declaring that the outcome and findings made by Defendants

relating to the allegations set forth by his accusers be reversed.” Therefore, Cecil’s

request for a declaratory judgment is dismissed.

III.   CONCLUSION

       For the reasons articulated herein, IT IS ORDERED as follows:

       (1)    Defendants’ Motion to Dismiss (Doc. # 25) is GRANTED;

       (2)    Plaintiff’s Amended Complaint (Doc. # 11) is dismissed as detailed below:

              (a)    Plaintiff’s claims against KCTCS are dismissed with prejudice;



                                              20
Case: 7:20-cv-00006-DLB Doc #: 33 Filed: 09/09/21 Page: 21 of 21 - Page ID#: 346




              (b)    Plaintiff’s federal claims against Dr. Zylka and John Roes 1 through

              5 in both their official and individual capacities are dismissed with

              prejudice;

              (c)    Plaintiff’s state law causes of action, namely, breach of contract,

              breach of common law duty of fundamental fairness, negligence, and

              intentional infliction of emotional distress, are dismissed without

              prejudice; and

       (3)    A Judgment shall be filed contemporaneously herewith.

       This 9th day of September, 2021.




M:\DATA\ORDERS\PikeCivil\2020\20-06 Cecil v. Ky Cmty Tech Coll MOO.docx




                                              21
